GrREGG-, J. The appellant presented a claim against the estate of the deceased for $1520, founded upon a promissory note, which claim was allowed, duly classed and ordered to be paid. The appellant then filed his bill in equity and prayed an injunction against the collection of the claim, and that the order and judgment of the probate court be declared void, upon the ground that the only consideration for the note was certain negro slaves, sold in the year 1859, by the appellee to the deceased, in his life-time. The appellee answered, made a feeble attempt to show that he had received pay for the slaves and then loaned part of the money. Upon the hearing in the circuit court, the chancellor dismissed the bill for want of equity, and decreed costs against the appellant, from which decree he appealed to this court. The only question involved in this case was decided by this court in the case of Jacoway v. Denton, 25 Ark. 265. That case determined the validity of the notes given for slave pro-, perty before the attempted secession of the State. The decree of the circuit court is in all things affirmed with costs.